

116 S2774 ES: Veteran Treatment Court Coordination Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 2774IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Attorney General to establish and carry out a Veteran Treatment Court Program.1.Short titleThis Act may be cited as the Veteran Treatment Court Coordination Act of 2019.2.Sense of CongressIt is the sense of Congress that veterans treatment courts are a successful program aimed at helping veterans charged with nonviolent crimes receive the help and the benefits for which the veterans are entitled.3.Veteran Treatment Court Program(a)EstablishmentSubject to the availability of appropriations, in coordination with the Secretary of Veterans Affairs, the Attorney General shall establish and carry out a Veteran Treatment Court Program to provide grants and technical assistance to court systems that—(1)have adopted a Veterans Treatment Court Program; or(2)have filed a notice of intent to establish a Veterans Treatment Court Program with the Secretary.(b)PurposeThe purpose of the Veterans Treatment Court Program established under subsection (a) is to ensure the Department of Justice has a single office to coordinate the provision of grants, training, and technical assistance to help State, local, and Tribal governments to develop and maintain veteran treatment courts.(c)Programs includedThe Veterans Treatment Court Program established under subsection (a) shall include the grant programs relating to veterans treatment courts carried out by the Attorney General pursuant to sections 2991 and 3021 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651, 10701) or any other provision of law.(d)RegulationsThe Attorney General shall promulgate regulations to carry out this section.Passed the Senate December 17, 2019.Secretary